Per Curiam.—
An affidavit to hold to bail in slander must either set forth the identical words spoken, or it must aver with sufficient distinctness the substance of the charge made against the plaintiff. The object is to obtain certainty, to avoid evasion and duplicity, a rule common to all affidavits of this nature. This object cannot be attained by means of the present affidavit. It first undertakes to designate the words, and then falls off into a narration of what the plaintiff infers to have been their meaning.
Rule absolute.